Citation Nr: 0116670	
Decision Date: 06/20/01    Archive Date: 06/26/01	

DOCKET NO.  97-29 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an original disability evaluation in 
excess of 10 percent for residuals of a right knee injury.

2.  Entitlement to an original disability evaluation in 
excess of 10 percent for arthritis of the right knee with 
limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The appellant


INTRODUCTION

The veteran had active service from October 1977 to October 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs  Regional Offices (RO) in Indianapolis, 
Indiana, and St. Petersburg, Florida.  The St. Petersburg, 
Florida, RO currently has jurisdiction of the veteran's 
claims folder.

By rating decision dated in July 1997, service connection for 
residuals of a right knee injury was granted.  A 10 percent 
disability evaluation was assigned, effective August 18, 
1993, the date of receipt of the veteran's claim for 
disability benefits.

In an August 2000 rating decision, the St. Petersburg RO 
confirmed and continued the 10 percent disability rating for 
the residuals of right knee injury, with instability.  A 
separate 10 percent rating was assigned for arthritis of the 
right knee with limited motion in accordance with VAOPGCPREC 
23-97, an opinion from the VA's General Counsel which held 
that a claimant who has both arthritis and instability of a 
knee may be rated separately under Diagnostic Codes 5003 (or 
5010) and 5257, while cautioning that any such rating must be 
based on additional disabling symptomatology.  Cf. 38 C.F.R. 
§ 4.14 (2000) (rating of same disability under different 
diagnostic codes constitutes "pyramiding," and is to be 
avoided).  The 10 percent rating for arthritis of the knee 
was made effective July 1, 1997, the date of the General 
Counsel opinion.  The veteran and his representative have 
continued to seek a higher disability rating for the right 
knee disability.

The Board notes that the veteran was hospitalized for a right 
knee arthroscopic procedure in February 1996.  He was 
assigned a temporary total disability rating with a period of 
convalescence from February 7, 1996.  The prehospital rating 
of 10 percent was reestablished, effective April 1, 1996.


FINDINGS OF FACT

1.  Throughout the period since the effective date of the 
grant of service connection, the residuals of the right knee 
injury have not been shown to involve more than mild 
instability or other impairment indicative of more than mild 
symptomatology.

2.  Arthritis with some painful limitation of motion has been 
demonstrated since April 1, 1996.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
10 percent for residuals of a right knee injury with 
instability have not been met at any time.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.71a, Code 5257 (2000).

2.  The criteria for the assignment of a 10 percent 
evaluation, effective April 1, 1996, for service-connected 
arthritis with motion restriction of the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a,  Diagnostic Codes 
5010-5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.

A review of the available service medical records reflects 
that in September 1981 the veteran was seen for complaint of 
right knee pain since 1979.  At the time of examination, the 
right knee was described as stable.  An impression was made 
of knee strain.

During hospitalization by VA in August 1993, no reference was 
made to the right knee.

The initial claim for service connection for a disability 
involving the right knee was received on August 18, 1993.

The veteran failed to report for an examination of the joints 
scheduled for him in September 1993.

Subsequent medical records reflect the veteran was 
hospitalized by VA in February 1996 for a right knee 
arthroscopic procedure.

On February 23, 1996, he was seen in an orthopedic clinic for 
followup concerning the arthroscopic procedure.  He was still 
complaining of knee pain.  Range of motion was from 5 to 90 
degrees.  There was no erythema or warmth.  There were no 
signs of infection.  Notation was made that findings of 
arthritis were discussed with the veteran.  It was indicated 
he had a varus brace.

At the time of an outpatient visit on May 13, 1996, notation 
was made that he had severe chondromalacia.  His knee pain 
was described as unresponsive to medication.  He was 
continuing to work out heavily with minimal weights.  On 
examination the right knee was without erythema or warmth.

A VA rating examination was accorded the veteran on January 
24, 1997.  There was observed to be a well-healed scar on the 
lateral aspect of the knee.  The knees were not red, hot, 
swollen, or tender.  The knee joints were stable.  The 
ligaments were all stable.  Range of motion of the right knee 
was from 0 to 130 degrees, while the left knee was from 0 to 
145 degrees.

There was no evidence of any weakened movement, fatigability, 
incoordination, or painful movement.  The veteran was able to 
move against strong resistance.  It was noted he could 
therefore also move against moderate or weak resistance and 
against gravity.  There were no flare ups, although it was 
indicated he complained of chronic and constant pain in the 
knee.  The diagnosis was a history of chondromalacia of the 
right knee with previous surgery with good recovery.  He was 
described as ambulating without assistance or assistive 
device, and without any limp.

An X-ray study of the right knee showed moderate degenerative 
changes of the patellofemoral joint.  The study was otherwise 
negative.

VA medical records include the report of an apparent visit on 
September 2, 1997, at which time the veteran complained of 
right knee pain of 20 years' duration.  He was currently 
taking Darvocet for the pain.  He desired a knee replacement.  
It was noted he had had multiple surgeries to the knee. He 
was able to walk one mile, but complained that the knee felt 
unstable.

On examination motion of the knee was from 0 to 120 degrees.  
He was able to do straight leg raising.  The ligaments were 
intact.  There was a bony deformity and scarring on the right 
lateral leg.  X-ray studies were conducted and the assessment 
was right knee pain, with mild degenerative joint disease.  
He was prescribed a brace.  He was to return in six months.

A hearing was held before a hearing officer at the Atlanta RO 
in April 1998.  The veteran gave testimony regarding the 
difficulties he was having with his knee.  He stated he had 
had a special brace made for the knee to help with stability 
problems.  He brought with him a copy of a prescription form 
which indicated that he had degenerative arthritis described 
as "mild--moderate."  The form was dated March 23, 1998.  He 
also submitted a copy of an undated progress note which 
apparently was in conjunction with the prescription form.  It 
reflected that he was seen for a complaint of right knee 
pain.  He stated he was using a brace.  Examination reflected 
"varus knee."  Notation was also made of "0-90 degrees."

The veteran was given magnetic resonance imaging of the right 
knee by VA on July 1, 1998.  Comparison was made to two views 
of the right knee done on March 23, 1998.  Again noted was 
arthritis, particularly involving the lateral and 
patellofemoral compartments.  The lateral cruciate ligament 
was not well visualized.  Otherwise, the cruciate and the 
collateral ligaments appeared intact.  The lateral meniscus 
was very small, and this was noted to be consistent with 
previous partial meniscectomy procedures.  There was no 
evidence of medial meniscal tear.  Small effusion was 
present.

On August 5, 1999, the veteran was accorded an official 
examination for rating purposes.  He complained of constant 
swelling and pain of the right knee and stated he could not 
go up and down stairs.  He added that he could not twist or 
bend the knee.  He also indicated he needed a total knee 
replacement, but this had not been done yet.  He referred to 
constant pain and stated it could last for weeks.  Staying 
off the knee and resting it alleviated the pain.

On examination it was noted that he used a brace on the right 
leg. The right thigh was atrophied at 46 centimeters compared 
to 48 centimeters on the left as measured 4 centimeters above 
the knee.  The right knee was swollen.  There was a 
7.5 centimeter lateral scar on the knee.  Anterior drawer and 
McMurray's signs were negative bilaterally.  Flexion was 
decreased at 80 degrees on the right and 135 degrees on the 
left.  Extension was normal on the left at 0 degrees while it 
was 20 degrees short on the right.

X-ray studies of the knee showed degenerative changes with 
small effusion.

The diagnosis was postoperative right knee with degenerative 
changes.  Notation was made of decreased range of motion and 
functional impairment due to fatigue, weakness, and 
incoordination.  Reference was also made to atrophy of the 
right lower extremity and alteration in daily activities 
secondary to the right knee pain.

Additional medical records include the report of a VA 
orthopedic outpatient visit on January 31, 2000.  The veteran 
stated that he had right knee pain and swelling which was 
worsening.  Examination of the knee was reported as "7 
degrees to 120 degrees."  There was 2-plus effusion.  
Notation was also made of joint line tenderness and mild 
crepitus.  X-ray studies reportedly showed severe 
degenerative joint disease of the patellofemoral joint.

In contrast to the above, an X-ray study of the right knee 
done on April 24, 2000, at a VA facility, indicated no 
demonstrable fracture, dislocation, or any soft tissue 
abnormality.  Notation was made to only minimal degenerative 
chances.

Magnetic resonance imaging done at a VA facility on April 26, 
2000, showed mild joint effusion and mild bony spur 
formations of the condyle and the patella.  There was 
narrowed joint space with a lateral compartment of the knee.  
The lateral menisci was absent, likely due to previous 
surgery.  The medical menisci showed very mild increased 
signal density.

The veteran was seen in orthopedics outpatient consultation 
on August 2, 2000.  It was indicated he had undergone 
repeated X-rays of the right knee in April 2000, and magnetic 
resonance imaging and these showed the absence of a lateral 
meniscus, mild joint effusion, and a very slightly increased 
signal intensity in the medical meniscus.

On examination he was found to arise from a sitting position 
quite freely, but once up he was noted to be favoring the 
right leg very slightly.  The right knee was free of any 
effusion, but he displayed modest atrophy of the quadriceps 
muscle and a well-healed scar over the anterolateral aspect 
of the joint.  There was full extension of the knee, with 
active flexion up to 100 degrees.  Stability was good.  There 
was considerable tenderness along the lateral joint line and 
beneath the patella.  There was also some soreness along the 
inner aspect of the knee, but this was much less prominent.

On flexion and extension of the knee, there was considerable 
crepitation elicited beneath the patella and along the 
lateral joint line.  

Diagnoses included:  Bicompartmental traumatic arthrosis of 
the right knee with significant involvement of the 
patellofemoral articulation; and status post lateral 
meniscectomy and arthroscopic debridement of the knee joint 
in 1996.  The examiner opined that the damage to the right 
knee was permanent and would lead in the distant future to a 
total knee replacement.  The veteran was sent to the 
prosthetic department to have his brace fixed.  He was also 
given a prescription for medication.

On September 1, 2000, range of motion testing of the right 
knee at a VA medical facility showed extension to within 5 
degrees of normal, with a notation that normal was 0 degrees.  
It was stated he could only flex the right knee to 90 degrees 
with normal flexion being close to 120 degrees.  The tests 
were performed with consideration of pain, fatigue, weakness, 
and incoordination.  The examiner noted the veteran was 
apparently more or less in chronic discomfort from the right 
knee disability.

The veteran was accorded a rating examination of the joints 
by VA on December 21, 2000.  The veteran stated that he used 
a cane to ambulate to help guard against extra stress on the 
right knee.  He indicated he had been given a right knee 
brace in the past, but was not using it at the present time.  
He had given up activities such as basketball and running 
because they caused effusion and swelling which took 2 to 3 
days to resolve.  His last recollection of knee swelling was 
some time during the summer of 2000.  Because of enforced bed 
rest for multiple medical and surgical procedures related to 
an unrelated injury, he had not had reason to put significant 
stress on the right knee since the summer.

On examination there was a very well-healed surgical scar 9.5 
centimeters in length along the lateral aspect of the knee.  
The knee was free from any effusion.  There was minor 
crepitance on range of motion.  Range of motion testing was 
undertaken using a goniometer and was performed in 
consideration of possible functional impairment by pain, 
weakness, impaired coordination, impaired endurance, and 
reports of flare ups.

The veteran stated the knee had not had a significant flare 
up since the summer of 2000.  He stated he had had the same 
level of knee pain for some time.  He was able to extend the 
knee to within 18 degrees of full extension.  Flexion of the 
knee was possible to 100 degrees.  At that point he 
complained of pain in the lateral aspect.  There was no 
ligamentous instability of the knee.

The right thigh was 1-inch smaller than the left thigh.  
Patellar reflex was intact at 2 plus/4.  Achilles reflex was 
also intact at 2 plus/4.  Reflexes were equal and symmetric 
to the left side.

The pertinent final diagnosis was traumatic arthritis of the 
right knee, status post lateral meniscus removal, and 
subsequent joint debridement.

Criteria.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for loss of working time proportionate to the severity of the 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran has appealed the disability ratings initially 
assigned for the grants of service connection.  Because he 
has appealed the initial ratings, the Board must consider the 
applicability of staged ratings covering the time period in 
which his claim and appeal have been pending.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and any part that 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40.

The factors of disability affecting joints include 
consideration of reduction of normal excursion of movements 
in different planes, including less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The RO has rated the veteran's right knee disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, pursuant to which a 
10 percent rating is for assignment when there is impairment 
of a knee involving recurrent subluxation or lateral 
instability which is slight.  A 20 percent rating is assigned 
when the disability is moderate, while a 30 percent 
evaluation is for assignment when the disability is severe.

A separate 10 percent evaluation has also been assigned for 
traumatic arthritis of the knee.  Arthritis established by X-
ray findings is rated on the basis of limitation of motion of 
the joint involved.  When there is some limitation of motion, 
which, however, would be rated noncompensable under a 
limitation of motion code, a 10 percent rating may be 
assigned for each major joint affected by arthritis.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

In addition to evaluating the knee disability under 
Diagnostic Code 5257, impairment of a knee may be rated under 
other diagnostic codes, depending on the manifestations of 
impairment.  Knee disabilities may be evaluated as for 
limitation of extension or flexion of a leg.  Under 
Diagnostic Code 5260, limitation of knee flexion is assigned 
a 10 percent evaluation when limitation is to 45 degrees.  A 
20 percent evaluation is provided when limitation is to 30 
degrees.  A 30 percent evaluation is assigned when limitation 
is to 15 degrees.

Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation where the limitation is to 
45 degrees, a 40 percent evaluation when the limitation is to 
30 degrees, a 30 percent evaluation when the limitation is to 
20 degrees, a 20 percent evaluation when limitation is to 15 
degrees, and a 10 percent evaluation when limitation is to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

In July 1997, the General Counsel issued a precedent opinion 
,VAOPGCPREC 23-97, which held that a claimant who has both 
arthritis and instability of a knee may be rated separately 
under Diagnostic Code 5003 or 5010 and 5257, while cautioning 
that any such rating must be based on additional disabling 
symptomatology.  Cf. 38 C.F.R. § 4.14 (rating of same 
disability under different diagnostic codes) constitutes 
"pyramiding," and is to be avoided.

Analysis.

While the veteran complains of chronic pain and discomfort in 
the right knee, the Board does not find that an increased 
rating is in order under Diagnostic Code 5257 at any time 
during the appeal period.  At the time of examination by VA 
in January 1997, notation was made that the knee was stable.  
Reference was made to good stability at the time of an 
outpatient visit in August 2000.  While reference was made 
one month later, in September 2000, to moderate subluxation, 
at the time of examination by VA in December 2000, it was 
stated at that time that there was no instability involving 
the knee.  The reference to moderate impairment does not 
appear to be sustainable.  Examiners shortly before and 
shortly after September 2000 refer to good stability and no 
instability of the knee respectively. The 10 percent rating 
currently in effect is indicative of slight impairment, 
something not shown at the time of the December 2000 visit.  
In view of the foregoing, a disability evaluation greater 
than 10 percent is not warranted for the right knee 
disability under Diagnostic Code 5257 at any time during the 
appeal period.

With regard to the separate rating assigned for arthritis, 
the veteran was hospitalized for right knee arthroscopic 
surgery in February 1996.  He was accorded a 100 percent 
rating based on hospitalization for service-connected 
disability with a period of convalescence through the end of 
March 1996.  Notation was made on a February 23, 1996, 
consultation in the orthopedic clinic, that findings of 
arthritis were discussed with the veteran.  Motion at that 
time was from 5 to 90 degrees.  Arthritis and motion 
restriction have been shown in the medical records 
thereafter.  Accordingly, the Board believes that a 10 
percent rating for the arthritis with motion restriction 
should be made effective April 1, 1996, the day following the 
termination of the veteran's temporary total rating based on 
convalescence.

The Board notes that during the pendency of the appeal, right 
after the case was forwarded to the Board, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

A review of the evidence of record discloses the veteran has 
been treated and evaluated on numerous occasions for his 
complaints regarding the right knee, and the Board concludes 
that adequate assistance to the veteran has been rendered 
pursuant to 38 U.S.C.A. § 5107 (West 1991) (as amended by the 
VCAA).

In sum, the Board finds that for the period from April 1, 
1996, a separate evaluation of 10 percent is warranted in 
view of 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, and 
5261, which address the evaluation of degenerative arthritis 
and limitation of motion of the knee, and 38 C.F.R. §§ 4.40 
and 4.45.


ORDER

An evaluation in excess of 10 percent for a right knee 
disorder, with instability, is denied.

A separate 10 percent evaluation for arthritis and painful 
motion of the right knee is granted for the period from April 
1, 1996, subject to the laws and regulations governing the 
payment of monetary awards.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

